Order entered February 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00593-CR

                                  JOSE LOZANO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31495-M

                                            ORDER
       On December 30, 2014, we ordered court reporter Belinda Baraka to file the complete

reporter’s record in this appeal by 4:00 p.m. on February 2, 2015. We further warned Ms.

Baraka that if the record was not filed by the date and time specified, we would order that she not

sit as a court reporter until the record is filed in this appeal. Nevertheless, Ms. Baraka did not

file the reporter’s record until February 16, 2015, and the record she filed is incomplete because

it does not include State’s Exhibit nos. 80 and 88.

       Accordingly, this Court ORDERS Belinda Baraka, official court reporter of the 194th

Judicial District Court, to file, by 4:00 p.m. on FEBRUARY 20, 2015, a supplemental record

containing State’s Exhibit nos. 80 and 88. Further, because Ms. Baraka did not comply with this

Court’s December 30, 2014 order, which required that she file a complete reporter’s record by
February 2, 2015, we ORDER that Belinda Baraka not sit as a court reporter until she has filed

the specified exhibits in this appeal.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; the Dallas County Auditor; and to counsel for all

parties.


                                                     /s/    ADA BROWN
                                                            JUSTICE